Citation Nr: 0809889	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's right lower extremity 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran had active service from August 1954 to June 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which established 
service connection for right lower extremity neuropathy and 
assigned a 10 percent evaluation for that disability.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected **** 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as an initial evaluation ** *** of *** 
for the veteran's ***.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  In reaching 
the determination below, the Board has considered whether 
staged ratings should be assigned and concludes that the 
disability addressed has not significantly changed and a 
uniform rating is appropriate.  


FINDING OF FACT

Neuropathy of the right lower extremity manifests no more 
than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
addressed the statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudications of the 
veteran's claim, letters dated in January 2003, April 2005 
and November 2006 addressed the duty to notify provisions 
elements 2, 3 and 4.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini 
II.  In order to satisfy the first Pelegrini II element for 
an increased compensation claim, section 5103(a) compliant 
notice requires: 

(1) that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or 
increase in severity of the disability and the 
effect that worsening has on the claimant's 
employment and daily life; 

(2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of 
that worsening on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), based on 
the nature of the symptoms of the condition for 
which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, 
medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
See Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 
(Jan. 30, 2008).  For the following reasons, the Board finds 
that the elements of the Vazquez-Flores test have either been 
met or that any error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the RO sent the veteran the 
aforementioned letters, which requested that the veteran 
provide evidence describing how his neuropathy of the right 
lower extremity had worsened.  The veteran provided a number 
of statements during the pendency of his appeal, in which he 
detailed the impact of his disabilities on his life.  The 
Board finds that the notice given and the statements provided 
by the veteran show that he knew that the evidence needed to 
show that his disability had worsened and what impact it had 
on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service-connected for neuropathy of the right lower 
extremity.  As will be discussed below, neurological 
disorders of the sciatic nerve are rated under Diagnostic 
Code 8520, 38 C.F.R. 4.124a.  This is the only Diagnostic 
Code to rate this disability and it is not cross-referenced 
to any other Codes for the purposes of evaluation.  See id.  
Furthermore, there is no single measurement or test that is 
required to establish a higher rating for this disability.  
On the contrary, entitlement to a higher disability rating 
would be satisfied by evidence demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life.  See id.  The Board finds that no more specific 
notice is required of VA and that any error in not providing 
the rating criteria is harmless.  See Vazquez-Flores, supra.

As to the third element, the Board notes that the veteran was 
not provided notice that disability ratings would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and its impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.  

As to the fourth element, all of the aforementioned letters 
provided notice of the types of evidence, both medical and 
lay, including employment records that could be submitted in 
support of the veteran's claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim was granted, and a disability rating and 
effective date were assigned.  The veteran was provided with 
notice compliant with Dingess by the November 2006 notice 
letter.  The veteran was later provided with a subsequent 
adjudication in October 2007.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).
The RO provided the veteran with appropriate VA examinations 
in January 2003, June 2005 and January 2006.

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's condition 
since he was last examined.  The veteran has not reported 
receiving any recent treatment specifically for his 
disability (other than at VA, which records are in the file), 
and there are no records suggesting any increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Historical Review



III.  Evaluation

The veteran contends that the assigned 10 percent disability 
rating for right lower extremity neuropathy does not 
adequately reflect his current level of disability.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  See 
38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 
38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  See 38 
C.F.R. § 4.14 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. 
§ 4.45 (2007), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
C.F.R. §§ 4.2, 4.6 (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a (2007), General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. See 38 C.F.R. § 4.120 
(2007).  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves. The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  See 
38 C.F.R. § 4.123 (2007).

The veteran has already been assigned: a disability rating of 
20 percent for degenerative disc disease of the lumbar spine 
prior to January 21, 2006 and a disability rating of 40 
percent thereafter; a separate 10 percent rating for 
instability of the right knee; and a separate 10 percent 
rating, effective from December 12, 2002, for radiculopathy 
in the right lower extremity, under DC 8520.  The question 
before the Board, then, is whether the veteran is entitled to 
a higher separate rating for his neurological manifestations.

In this case, though the veteran's neuropathy symptoms of the 
right lower extremity have been described as recurrent, the 
Board has determined them to be intermittent in nature.  The 
veteran has complained of periodic radiation of pain into the 
right lower extremity.  In 2003, he reported that as far as 
he was aware, the sensation in his right lower extremity was 
normal.  See VA examination report, January 24, 2003.  In 
2005, sensation was considered grossly normal in the lower 
extremity and vibratory sensation was maintained.  See VA 
examination report, June 11, 2005.  In 2006, the symmetric 
sensory examination revealed intact vibratory and position 
sense in the right lower extremity.  See VA examination 
report, January 21, 2006.


Only minimal weakness has been demonstrated on VA examination 
in January 2003, his muscle strength was 4/5 in the right 
lower extremity, despite it being difficult to determine full 
strength due to the veteran's discomfort.  Additionally, the 
March 2007 electromyograph (EMG) study did not reveal 
evidence for multi-segmental lumbar sacral motor nerve root 
injury or peripheral neuropathic dysfunction involving the 
legs.  See EMG study, March 30, 2007.  As such, the Board 
finds that the right lower extremity neuropathy symptoms are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is mild in degree.  
Accordingly, the Board agrees with the RO's award of a 
separate 10 percent rating for the neurological 
manifestations of right lower extremity sciatica under DC 
8520.  The Board finds no evidence of organic changes, such 
as muscle atrophy, trophic changes, etc., that would warrant 
a higher rating.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrants no more than a 
separate 10 percent rating for neurological manifestations at 
any time since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the Board notes that an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
is required to consider whether to refer the veteran's claim 
to the Director of Compensation and Pension Service for such 
extraschedular consideration.  See 38 C.F.R. § 3.321(b) 
(2007).

In this case, the veteran's 40 percent schedular rating for 
degenerative disc disease of the lumbar spine, his 10 percent 
schedular rating for instability of the right knee and the 10 
percent separate schedular rating for neuropathy of the right 
lower extremity all contemplate loss of working time due to 
exacerbation of the disabilities.  See 38 C.F.R. § 4.1 
(2007).  There is no evidence that his low back disability 
and right lower extremity disabilities are in any way 
clinically unusual.  Additionally, there also is no evidence 
of hospitalization for these disabilities in the recent past.  
The Board is unable to identify any factor consistent with an 
exceptional or unusual disability picture.  Accordingly, a 
referral for extraschedular evaluation is not warranted.


ORDER


Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's right lower extremity neuropathy 
is denied.




____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


